Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 1 of 15 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------                         CASE NO. 21-cv-2397
CARLOS SERGIO PACHECO,
                                                                      COMPLAINT AND
                                 Plaintiff,                           JURY DEMAND
        -against-

93 OLD MONTAUK OWNERS, INC., GURNEY’S INN
RESORT & SPA LLC and ABC CORP., a fictitious name
intending to be that of an unknown general contractor,

                                    Defendants.
---------------------------------------------


        Plaintiff, by and through his attorneys, RONAI & RONAI, L.L.P., as and for his

Complaint, respectfully alleges, upon information and belief:

                                     I. NATURE OF THE CASE

        1. This is an action for personal injuries, pain and suffering sustained by plaintiff as a

result of the negligence of defendant on March 24, 2021, in the County of Suffolk, State of New

York.

                                 II. JURISDICTION AND VENUE

        2. Jurisdiction is predicated upon 28 U.S.C. section 1332 (a)(2).

        3. The amount in controversy herein exceeds $75,000.00, exclusive of costs.

        4. Venue lies in the Eastern District of New York in that the events giving rise to this

action occurred within the Eastern District of New York.

                                          III. THE PARTIES

        5. At all times herein mentioned, plaintiff CARLOS SERGIO PACHECO was and still is

a citizen and resident of Spain.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 2 of 15 PageID #: 2




       6. Defendant 93 OLD MONTAUK OWNERS, INC., at all times herein mentioned, was

and still is a corporation organized and existing under the laws of the State of New York,

licensed to do business in New York, with its principal place of business situated in the County

of New York and the State of New York.

       7. Defendant GURNEY’S INN RESORT & SPA LLC, at all times herein mentioned, was

and still is a corporation organized and existing under the laws of the State of Delaware, licensed

to do business in New York, with its principal place of business situated in the County of New

York and the State of New York.

       8. At all times herein mentioned, Lloyd Goldman and George Filopoulos were and still

are the members of defendant GURNEY’S INN RESORT & SPA LLC.

       9. At all times herein mentioned, Lloyd Goldman was and still is a citizen and resident of

New York.

       10. At all times herein mentioned, George Filopoulos was and still is a citizen and

resident of New York.

       11. Defendant ABC CORP., at all times herein mentioned, was and still is a corporation

organized and existing under the laws of an unknown State, with its principal place of business

situated in an unknown County and an unknown State.



                               IV. FACTUAL ALLEGATIONS

       12. On March 24, 2021, plaintiff CARLOS SERGIO PACHECO was performing certain

construction work at the premises known as “The Residences at Gurney’s” located at 272 Old

Montauk Highway, Montauk, NY 11954, [hereinafter referred to as the “Subject Premises”] as a
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 3 of 15 PageID #: 3




worker/laborer within the contemplation of New York State Labor Law 200 et. seq., and is a

person for whom the statutory rights and protection of those sections apply.

       13. On March 24, 2021, plaintiff CARLOS SERGIO PACHECO was employed by

Realistic Home Repair.

       14. At all times mentioned, the subject premises was owned, leased, operated, controlled,

maintained, managed and/or supervised by defendant 93 OLD MONTAUK OWNERS, INC.

       15. At all times mentioned, the subject premises was owned, leased, operated, controlled,

maintained, managed and/or supervised by defendant GURNEY’S INN RESORT & SPA LLC.

       16. At all times mentioned, the subject premises was owned, leased, operated, controlled,

maintained, managed and/or supervised by defendant ABC CORP.

       17. That at some point prior to March 24, 2021, defendant 93 OLD MONTAUK

OWNERS, INC., entered into an agreement with ABC CORP., wherein and whereby it was

agreed, among other things, that ABC CORP. would perform construction work and provide

labor services at the subject premises.

       18. That on March 24, 2021, ABC CORP. was the general contractor working at the

subject premises for defendant 93 OLD MONTAUK OWNERS, INC.

       19. Upon information and belief, the work aforesaid was being performed pursuant to a

written agreement.

       20. Upon information and belief, the work aforesaid was being performed pursuant to a

verbal agreement.

       21. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 4 of 15 PageID #: 4




       22. That at some point prior to March 24, 2021, defendant 93 OLD MONTAUK

OWNERS, INC. entered into an agreement with Realistic Home Repair, wherein and whereby it

was agreed, among other things, that Realistic Home Repair would perform construction work

and provide labor services at the subject premises.

       23. That on March 24, 2021, Realistic Home Repair was the contractor working at the

subject premises for defendant 93 OLD MONTAUK OWNERS, INC.

       24. Upon information and belief, the work aforesaid was being performed pursuant to a

written agreement.

       25. Upon information and belief, the work aforesaid was being performed pursuant to a

verbal agreement.

       26. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

       27. That at some point prior to March 24, 2021, defendant GURNEY’S INN RESORT &

SPA LLC entered into an agreement with ABC CORP., wherein and whereby it was agreed,

among other things, that ABC CORP. would perform construction work and provide labor

services at the subject premises.

       28. That on March 24, 2021, ABC CORP. was the general contractor working at the

subject premises for defendant GURNEY’S INN RESORT & SPA LLC.

       29. Upon information and belief, the work aforesaid was being performed pursuant to a

written agreement.

       30. Upon information and belief, the work aforesaid was being performed pursuant to a

verbal agreement.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 5 of 15 PageID #: 5




       31. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

       32. That at some point prior to March 24, 2021, defendant GURNEY’S INN RESORT &

SPA LLC entered into an agreement with Realistic Home Repair, wherein and whereby it was

agreed, among other things, that Realistic Home Repair would perform construction work and

provide labor services at the subject premises.

       33. That on March 24, 2021, Realistic Home Repair was the contractor working at the

subject premises for defendant GURNEY’S INN RESORT & SPA LLC.

       34. Upon information and belief, the work aforesaid was being performed pursuant to a

written agreement.

       35. Upon information and belief, the work aforesaid was being performed pursuant to a

verbal agreement.

       36. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

       37. That at some point prior to March 24, 2021, defendant ABC CORP., entered into an

agreement with Realistic Home Repair, wherein and whereby it was agreed, among other things,

that Realistic Home Repair, would perform construction work and provide labor services at the

subject premises.

       38. That on March 24, 2021, Realistic Home Repair was the contractor working at the

subject premises for defendant ABC CORP.

       39. Upon information and belief, the work aforesaid was being performed pursuant to a

written agreement.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 6 of 15 PageID #: 6




        40. Upon information and belief, the work aforesaid was being performed pursuant to a

verbal agreement.

        41. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

        42. That thereafter, and on or about March 24, 2021, Realistic Home Repair was actually

engaged in performing construction work and labor services at the subject premises which was

owned, leased, operated, controlled, maintained, managed and/or supervised by defendant 93

OLD MONTAUK OWNERS, INC.

        43. That thereafter, and on or about March 24, 2021, Realistic Home Repair was actually

engaged in performing construction work and labor services at the subject premises which was

owned, leased, operated, controlled, maintained, managed and/or supervised by defendant

GURNEY’S INN RESORT & SPA LLC.

        44. That thereafter, and on or about March 24, 2021, Realistic Home Repair was actually

engaged in performing construction work and labor services at the subject premises which was

owned, leased, operated, controlled, maintained, managed and/or supervised by defendant ABC

CORP.

        45. That thereafter, and on or about March 24, 2021, Defendant ABC CORP. was

actually engaged in performing construction work and labor services at the subject premises

which was owned, leased, operated, controlled, maintained, managed and/or supervised by

defendant 93 OLD MONTAUK OWNERS, INC.

        46. That thereafter, and on or about March 24, 2021, Defendant ABC CORP. was

actually engaged in performing construction work and labor services at the subject premises
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 7 of 15 PageID #: 7




which was owned, leased, operated, controlled, maintained, managed and/or supervised by

defendant GURNEY’S INN RESORT & SPA LLC.

       47. That at all times herein mentioned, and or about March 24, 2021, plaintiff CARLOS

SERGIO PACHECO was actually engaged in the course of his employment as a construction

laborer by Realistic Home Repair, which said contractor was engaged by defendant 93 OLD

MONTAUK OWNERS, INC. and plaintiff was actually performing certain construction work,

labor and services at the subject premises owned, leased, operated, controlled, maintained,

managed and/or supervised by defendant 93 OLD MONTAUK OWNERS, INC., which

constituted an alteration, improvement, renovation and/or significant improvement of the subject

premises.

       48. That at all times herein mentioned, and or about March 24, 2021, plaintiff CARLOS

SERGIO PACHECO was actually engaged in the course of his employment as a construction

laborer by Realistic Home Repair, which said contractor was engaged by defendant GURNEY’S

INN RESORT & SPA LLC and plaintiff was actually performing certain construction work,

labor and services at the subject premises owned, leased, operated, controlled, maintained,

managed and/or supervised by defendant GURNEY’S INN RESORT & SPA LLC, which

constituted an alteration, improvement, renovation and/or significant improvement of the subject

premises.

       49. That at all times herein mentioned, and or about March 24, 2021, plaintiff CARLOS

SERGIO PACHECO was actually engaged in the course of his employment as a construction

laborer by Realistic Home Repair, which said contractor was engaged by defendant ABC CORP.

and plaintiff was actually performing certain construction work, labor and services at the subject

premises owned, leased, operated, controlled, maintained, managed and/or supervised by
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 8 of 15 PageID #: 8




defendant ABC CORP., which constituted an alteration, improvement, renovation and/or

significant improvement of the subject premises.

       50. That on or about March 24, 2021, and while plaintiff CARLOS SERGIO PACHECO

was lawfully engaged upon said premises in performing certain construction work, labor and

services in the course of his employment as a construction laborer by his employer Realistic

Home Repair, he was caused, allowed and permitted to fall from an elevated height and thereby

was caused to sustain gravity related injuries and was cause to sustain grievous personal injuries.

       51. That at all times herein mentioned, and on or about March 24, 2021, defendant 93

OLD MONTAUK OWNERS, INC., its agents, servants and/or employees reserved onto itself

and duty of general supervision, direction and control of the work being performed at the subject

premises by Realistic Home Repair, plaintiff’s employer.

       52. That at all times herein mentioned, and on or about March 24, 2021, defendant 93

OLD MONTAUK OWNERS, INC., its agents, servants and/or employees breached their duty of

general supervision, direction and control of the work being performed at the subject premises by

Realistic Home Repair, plaintiff’s employer.

       53. That at all times herein mentioned, and on or about March 24, 2021, defendant

GURNEY’S INN RESORT & SPA LLC, its agents, servants and/or employees reserved onto

itself and duty of general supervision, direction and control of the work being performed at the

subject premises by Realistic Home Repair, plaintiff’s employer.

       54. That at all times herein mentioned, and on or about March 24, 2021, defendant

GURNEY’S INN RESORT & SPA LLC, its agents, servants and/or employees breached their

duty of general supervision, direction and control of the work being performed at the subject

premises by Realistic Home Repair, plaintiff’s employer.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 9 of 15 PageID #: 9




        55. That at all times herein mentioned, and on or about March 24, 2021, defendant ABC

CORP., its agents, servants and/or employees reserved onto itself and duty of general

supervision, direction and control of the work being performed at the subject premises by

Realistic Home Repair, plaintiff’s employer.

        56. That at all times herein mentioned, and on or about March 24, 2021, defendant ABC

CORP., its agents, servants and/or employees breached their duty of general supervision,

direction and control of the work being performed at the subject premises by Realistic Home

Repair, plaintiff’s employer.

        57. Defendant 93 OLD MONTAUK OWNERS, INC. breached its statutory duty to

plaintiff by failing to furnish, erect, supply, provide and make available to plaintiff CARLOS

SERGIO PACHECO, ladders, scaffolds, nets, ropes or other devices so constructed, placed and

operated as to afford him proper protection for the performance of his work as aforesaid and to

otherwise fulfill its statutory obligations.

        58. Defendant 93 OLD MONTAUK OWNERS, INC. breached its statutory duty to

plaintiff by failing to use reasonable care in constructing, securing, shoring, equipping, or

guarding the worksite or in arranging, operating, or conduction the work in the area of the

worksite so as to provide reasonable and adequate protection and safety to the persons employed

therein, and to otherwise fulfill its statutory obligations.

        59. Defendant 93 OLD MONTAUK OWNERS, INC. breached its statutory duty to the

plaintiff by allowing the workmen, and in particular the plaintiff herein, to work in a defectively

constructed premise and location.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 10 of 15 PageID #: 10




         60. Defendant 93 OLD MONTAUK OWNERS, INC. breached its statutory duty to the

 plaintiff by allowing the workmen, and in particular the plaintiff herein, to be in a defectively

 constructed premise and location.

         61. Defendant 93 OLD MONTAUK OWNERS, INC. breached its statutory duty to the

 plaintiff by failing to provide the plaintiff with the protection to which he was entitled within the

 meaning, definition and coverage of the New York State Labor Law aforesaid and which failure

 to provide the plaintiff said protection was the proximate cause of the happening of the

 occurrence complained of and the injuries sustained by the plaintiff.

         62. Defendant 93 OLD MONTAUK OWNERS, INC. owed plaintiff an absolute non-

 delegable duty and for the breach of which they are liable to the plaintiff.

         63. Defendant GURNEY’S INN RESORT & SPA LLC breached its statutory duty to

 plaintiff by failing to furnish, erect, supply, provide and make available to plaintiff CARLOS

 SERGIO PACHECO, ladders, scaffolds, nets, ropes or other devices so constructed, placed and

 operated as to afford him proper protection for the performance of his work as aforesaid and to

 otherwise fulfill its statutory obligations.

         64. Defendant GURNEY’S INN RESORT & SPA LLC breached its statutory duty to

 plaintiff by failing to use reasonable care in constructing, securing, shoring, equipping, or

 guarding the worksite or in arranging, operating, or conduction the work in the area of the

 worksite so as to provide reasonable and adequate protection and safety to the persons employed

 therein, and to otherwise fulfill its statutory obligations.

         65. Defendant GURNEY’S INN RESORT & SPA LLC breached its statutory duty to the

 plaintiff by allowing the workmen, and in particular the plaintiff herein, to work in a defectively

 constructed premise and location.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 11 of 15 PageID #: 11




         66. Defendant GURNEY’S INN RESORT & SPA LLC breached its statutory duty to the

 plaintiff by allowing the workmen, and in particular the plaintiff herein, to be in a defectively

 constructed premise and location.

         67. Defendant GURNEY’S INN RESORT & SPA LLC breached its statutory duty to the

 plaintiff by failing to provide the plaintiff with the protection to which he was entitled within the

 meaning, definition and coverage of the New York State Labor Law aforesaid and which failure

 to provide the plaintiff said protection was the proximate cause of the happening of the

 occurrence complained of and the injuries sustained by the plaintiff.

         68. Defendant GURNEY’S INN RESORT & SPA LLC owed plaintiff an absolute non-

 delegable duty and for the breach of which they are liable to the plaintiff.

         69. Defendant ABC CORP., breached its statutory duty to plaintiff by failing to furnish,

 erect, supply, provide and make available to plaintiff CARLOS SERGIO PACHECO, ladders,

 scaffolds, nets, ropes or other devices so constructed, placed and operated as to afford him proper

 protection for the performance of his work as aforesaid and to otherwise fulfill its statutory

 obligations.

         70. Defendant ABC CORP., breached its statutory duty to plaintiff by failing to use

 reasonable care in constructing, securing, shoring, equipping, or guarding the worksite or in

 arranging, operating, or conduction the work in the area of the worksite so as to provide

 reasonable and adequate protection and safety to the persons employed therein, and to otherwise

 fulfill its statutory obligations.

         71. Defendant ABC CORP., breached its statutory duty to the plaintiff by allowing the

 workmen, and in particular the plaintiff herein, to work in a defectively constructed premise and

 location.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 12 of 15 PageID #: 12




         72. Defendant ABC CORP., breached its statutory duty to the plaintiff by allowing the

 workmen, and in particular the plaintiff herein, to be in a defectively constructed premise and

 location.

         73. Defendant ABC CORP., breached its statutory duty to the plaintiff by failing to

 provide the plaintiff with the protection to which he was entitled within the meaning, definition

 and coverage of the New York State Labor Law aforesaid and which failure to provide the

 plaintiff said protection was the proximate cause of the happening of the occurrence complained

 of and the injuries sustained by the plaintiff.

         74. Defendant ABC CORP., owed plaintiff an absolute non-delegable duty and for the

 breach of which they are liable to the plaintiff.

         75. By reason of the foregoing, plaintiff CARLOS SERGIO PACHECO was severely

 injured and damaged, sustained severe nervous shock and mental anguish, great physical pain

 and emotional upset, some of which injuries are believed to be permanent in nature and duration,

 and he will permanently cause to suffer pain, inconvenience and other effects of such injuries he

 incurred and in the future will necessarily incur further hospital and/or medical expenses in an

 effort to be cured of said injuries, and plaintiff CARLOS SERGIO PACHECO will be unable to

 pursue his usual duties with the same degree of efficiency as prior this accident, all to his great

 damage.



                                  V. FIRST CAUSE OF ACTION

         76. The allegations of the preceding paragraphs are repeated here as if fully stated.

         77. Plaintiff was injured due to defendants’ negligence, carelessness and recklessness as

 stated herein.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 13 of 15 PageID #: 13




        78. Plaintiff has thereby been damaged in the amount of FIVE MILLION ($5,000,00.00)

 Dollars.

                               VI. SECOND CAUSE OF ACTION

        79. The allegations of the preceding paragraphs are repeated here as if fully stated.

        80. On March 24, 2021, plaintiff CARLOS SERGIO PACHECO was a worker/laborer

 within the contemplation of Labor Law Sections 200 et. seq., and is a person for whom the

 statutory rights and protections of those sections apply.

        81. The work contracted for by the defendant 93 OLD MONTAUK OWNERS, INC.

 involved construction, excavation, and demolition work upon said premises, within the

 contemplation of Labor law Section 200 et seq.

        82. The work contracted for by the defendant GURNEY’S INN RESORT & SPA LLC.

 involved construction, excavation, and demolition work upon said premises, within the

 contemplation of Labor law Section 200 et seq.

        83. The work contracted for by the defendant ABC CORP. involved construction,

 excavation, and demolition work upon said premises, within the contemplation of Labor law

 Section 200 et seq.

        84. Plaintiff was injured due to defendants’ violation of New York Labor Law Sections

 200, 240(1), and/or 241(6).

        85. Plaintiff was injured due to defendants’ violation of one or more sections of 12

 NYCRR Part 23, the Industrial Code.

        86. Plaintiff has thereby been damaged in the amount of FIVE MILLION ($5,000,00.00)

 Dollars.
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 14 of 15 PageID #: 14




                                     VII. DEMAND FOR TRIAL

        87. Plaintiff demands a trial by jury for this action.

        WHEREFORE, the plaintiff demands judgment against defendants for the first cause of

 action in the amount of FIVE MILLION ($5,000,000.00) DOLLARS and for the second cause of

 action in the amount of FIVE MILLION ($5,000,000.00) DOLLARS, and for such other relief as

 this Court deems just and proper.

 Dated: Port Chester, New York
        April 28, 2021




                                 ______________________________
                                 By: Holly Ostrov Ronai (HO-3923)
                                 RONAI & RONAI, L.L.P.
                                 Attorneys for Plaintiff
                                 The Ronai Building
                                 34 Adee Street
                                 Port Chester, New York 10573
                                 (914) 824-4777
Case 2:21-cv-02397-GRB-AYS Document 1 Filed 04/30/21 Page 15 of 15 PageID #: 15




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK             CASE NO. 21-cv-2397
 -------------------------------------------------------------------

 CARLOS SERGIO PACHECO,
                      Plaintiff,


      -against-

 93 OLD MONTAUK OWNERS, INC., GURNEY’S INN RESORT & SPA LLC and ABC
 CORP., a fictitious name intending to be that of an unknown general contractor,
                               Defendants.

 -------------------------------------------------------------------



 -------------------------------------------------------------------


                         COMPLAINT AND JURY DEMAND


 -------------------------------------------------------------------



                              RONAI & RONAI, L.L.P.
                                 Attorneys for Plaintiff
                                   The Ronai Building
                                     34 Adee Street
                             Port Chester, New York 10573
                                     914-824-4777
